DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities:
Regarding pg. 9, ln. 20: “portion 15” should be ‘portion 14’.
Regarding pg. 9, ln. 25: “hopper 26” should be ‘hopper 36’.
Regarding pg. 10, ln. 27: “belt 70” should be ‘belt 20’.  
Appropriate correction for the above list of issues is required.
Claim Objections
Claims 7, 10-11, 13 and 16 are objected to because of the following informalities:
Regarding claim 7: the phrase “the conveyor belt” should read ‘a third conveyor belt’ to eliminate any potential confusion about which of the three conveyor belts is being referred to.
Regarding claim 10: the claim would be in better form if the term “cylinder” (last line) read ‘rollers’.
Regarding claim 11: the phrase “of the” in line 1 should read ‘of each of the’ since both the first and second roller arrangements have two rollers.
Regarding claim 13: the phrase “in direction” in line 4 should read ‘in a direction’.
Regarding claim 16: the phrase “the bale” should read ‘the bales’ to be consistent with the preamble of claim 1.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites a function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being (will be) interpreted under 35 U.S.C. § 112(f); currently there are none. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) unless otherwise stated.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitation(s) are:
“a pushing device…configured to push” (clm. 16)
“a holding device…configured to…hold” (clm. 16)
The term “device” is a generic placeholder (nonce term) and is coupled to the functional language “configured to push” and “configured to…hold”, and the term “device” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test and should be interpreted under 35 U.S.C. § 112(f). However, the specification appears to be devoid of any corresponding structure for performing the claimed function, thereby rendering the claim indefinite.
If applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), applicant may present a sufficient showing that the specification recites sufficient structure for performing the claimed functions, and that the claimed functions are clearly linked to said structure.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitations to avoid them invoking 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-16 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim.
Regarding claim 1: the claim recites “a first roller arrangement is arranged in a transitional region” and “a second roller arrangement is arranged in the transitional region”. However, written support could not be found for an embodiment wherein a second roller arrangement is arranged in the same transitional region as the first roller arrangement. The specification states that the second roller arrangement is in a second transitional region (pg. 9, lns. 15-16). Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 1: in light of the specification, it is unclear what is meant by “a second roller arrangement is arranged in the transitional region”. The specification states that the second roller arrangement is in a second transitional region (pg. 9, lns. 15-16), and that is how the claim is being interpreted.
Regarding claim 11: it is unclear if the “first” and “second roller of the first roller arrangement are “the two rollers of the first roller arrangement” in lines 1-2 or additional to them.
It is unclear if the “first” and “second roller of the second roller arrangement are “the two rollers of…the second roller arrangement” in lines 1-2 or additional to them.
There is no antecedent basis in the claim for “the conveyor surface”.
Regarding claim 13: there is no antecedent basis in the claim for “the conveyor belt”.
Regarding claim 15: there is no antecedent basis in the claim for “the one or more conveyor belts associated with the feed portion” (emphasis added).
Regarding claim 16: claim limitations “a pushing device…configured to push” and “a holding device…configured to…hold” invokes 35 U.S.C. § 112(f). However, the written description is devoid of any corresponding structure.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. § 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9 and 12-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Rubenach (US 2006/0054460 A1).
Regarding claim 1: Rubenach discloses an apparatus for loosening fiber material packed in bales, comprising:
a conveyor region (see annotated fig. 2 of Rubenach below) (NOTE: the recitation “for conveying the fiber material in a conveyor direction” is the intended use of the conveyor region and, accordingly, is not being given patentable weight),
wherein the conveyor region includes a feed portion (from roller 7a to roller 7b, fig. 1), a buffer portion (from roller 2a to roller 2b), and a discharge portion (from roller 3a, fig. 2, to the opposite roller of conveyor 3, fig. 1),
wherein a first roller arrangement (7a, 2b) is arranged in a transitional region between the feed portion and the buffer portion (see fig. 2 below), and
wherein a second roller arrangement (2a, 3a) is arranged in a transitional region between the buffer portion and the discharge portion (see fig. 1 below).

    PNG
    media_image1.png
    358
    436
    media_image1.png
    Greyscale

Annotated Figure 1 of Rubenach


Regarding claim 2, which depends on claim 1: Rubenach discloses the conveyor region has a conveyor surface formed by one or more conveyor belts (2, 3, 7, fig. 1).
Regarding claim 3, which depends on claim 2: Rubenach discloses the conveyor surface is formed by first, second, and third conveyor belts (7, 2, 3, respectively, fig. 1), wherein the first conveyor belt is associated with the feed portion (from roller 7a to roller 7b, fig. 1), the second conveyor belt is associated with the buffer portion (from roller 2a to roller 2b), and the third conveyor belt is associated with the discharge portion (from roller 3a, fig. 2, to the opposite roller of conveyor 3, fig. 1).
Regarding claim 5, which depends on claim 3 and is being examined as best understood: at least the second conveyor belt (2) and the third conveyor belt (3) are inclined (see fig. 1), wherein the conveyor surfaces of the second and third conveyor belts rise in the conveyor direction (see fig. 1).
Regarding claim 9, which depends on claim 1: Rubenach discloses the first roller arrangement (7a, 2b, fig. 1) and the second roller arrangement (2a, 3a) have at least two rollers, respectively, wherein each of the rollers is rotatable about an axis of rotation which extends parallel to a transverse direction of the conveyor direction (from left to right as viewed in fig. 1).
Regarding claim 12, which depends on claim 1: Rubenach discloses the rollers of the first roller arrangement (7a, 2b, fig. 1) and the second roller arrangement (2a, 3a) have a same direction of rotation and are configured to rotate in a clockwise direction when viewed from a side of the apparatus (see the directional arrows of conveyors 2, 7 indicating that the rollers rotate clockwise).
Regarding claim 13, which depends on claim 1: Rubenach discloses a housing having at least a top side and two side walls (see fig. 1) and, the first roller arrangement (7a, 2b), the second roller arrangement (2a, 3a), and the buffer portion (from roller 2a to roller 2b) are in the housing (see fig. 1), wherein a buffer wall is a separating wall arranged from the top side of the housing between the side walls and has a portion extending in a direction towards a conveyor belt (3, fig. 1) indirectly associated with the buffer portion (see annotated fig. 1 of Rubenach below).

    PNG
    media_image2.png
    403
    401
    media_image2.png
    Greyscale

Annotated Figure 1 of Rubenach


	Regarding claim 14, which depends on claim 1: Rubenach discloses the conveyor region has a conveyor surface formed by one or more conveyor belts, wherein conveyor speed of the one or more conveyor belts is adjustable (¶ [0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Rubenach.
Regarding claim 4, which depends on claim 3: Rubenach discloses the first conveyor belt (7) overlaps with an end region over an initial region of the second conveyor belt (2) (see fig. 1).
Rubenach is silent regarding the second conveyor belt (2) overlapping with an end region over an initial region of the third conveyor belt (3).
However, because Rubenach teaches that it is advantageous to configure conveyor belts such that an end region of one overlaps an initial region of another (¶ [0012], lns. 4-6 from the last line), it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the end region of the first conveyor belt of Rubenach such that it overlaps an initial region of the second conveyor belt, thereby ensuring material is not lost between the second and third conveyor belts during operation.
Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Rubenach, in view of Krueger et al. (US 5,505,391 A).
Regarding claim 6, which depends on claim 2: Rubenach is silent regarding a conveyor blower configured to blow the fiber material conveyed out of the discharge portion.
However, Krueger teaches an apparatus for loosening fiber material packed in bales, the apparatus comprising a blower (76) configured to blow the fiber material conveyed out of the discharge portion (the portion of the housing 50 having the blower). The blower creates a partial vacuum inside the housing, which keeps the return portion of the conveyor free of material that might clog the conveyor (col. 5, lns. 3-7) and enables the material to be ejected and directed in a desired direction (col. 5, lns. 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Rubenach with a blower for creating a partial vacuum to keep the third conveyor free of material, and to enable the material to be ejected in a desired direction, as taught by Krueger.
Regarding claim 7, which depends on claim 6: Rubenach discloses a third roller arrangement (4-6, fig. 1) and a hopper (1a) is arranged in the end region of the third conveyor belt (3) associated with the discharge portion (from roller 3a, fig. 2, to the opposite roller of conveyor 3, fig. 1).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Rubenach, in view of Krueger, and further in view of Ryan (US 4,083,501 A).
Regarding claim 8, which depends on claim 7: Rubenach discloses the third roller arrangement (4-6, fig. 1) has a plurality of rollers, each of a cylindrical shape with a peripheral surface, the peripheral surface having a plurality of projections adjacent in a direction of rotation.
Rubenach is silent regarding the projections being disposed parallel to an axis of rotation.
However, Ryan teaches an apparatus for loosening fiber material packed in bales, the apparatus comprising a plurality of cylindrical rollers having projections disposed parallel to an axis of rotation of the rollers (see rollers 21, 22 in fig. 1 which have projections in rows aligned parallel to the axis of rotation).
Because Ryan teaches that it is known to arrange projections parallel to an axis of rotation to efficiently loosen fiber material packed in a bale, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange Rubenach’s projections parallel to the axis of rotation, since selecting from known arrangements of projections allowing for sufficient functionality would be obvious to the skilled artisan.
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Rubenach, in view of Zeeck et al. (US 2012/0024992 A1).
Regarding claim 16, which depends on claim 1: Rubenach is silent regarding a pushing device or a holding device arranged in the feed portion (from roller 7a to roller 7b, fig. 1) configured to push or hold the bale with a force in the conveyor direction.
However, Zeeck teaches an apparatus for loosening fiber material packed in bales, the apparatus comprising pushing devices (conveyors 120, 122) configured to push the bale with a force in the conveyor direction (¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the conveyor (7, fig. 1) of Rubenach’s feed portion to push the bale with a force in the conveyor direction, as taught by Zeeck, thereby providing Rubenach with means to transport the bale from the feed portion to the buffer portion.
Allowable Subject Matter
Claims 10-11 and 15 would be allowable if rewritten to overcome the objections and/or rejections under 35 U.S.C. 112(b) set forth in this Office Action, and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Rubenach (US 2006/0054460 A1), Krueger et al. (US 5,505,391 A), Ryan (US 4,083,501 A), Zeeck et al. (US 2012/0024992 A1), and Lischkowitz et al. (US 2018/0162563 A1), fails to anticipate or render obvious in combination the following limitations of said claims, in combination with the other limitations of the claims:
“a plurality of projections are arranged on the peripheral surface” (clm. 10)
“the first…and second roller arrangement…are so arranged in mutually superposed relationship” (clm. 11)
“a light barrier configured to determine a height of the fiber material in the buffer portion” (clm. 15)
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Montano et al. (US 5,099,755 A); at least the figures are pertinent to at least claim 1
Lischkowitz et al. (US 2018/0162563 A1); at least the figures and ¶ [0070] are pertinent to at least claims 1 and 15
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753